DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims objected to because of the following informalities:  
Claim 1, lines 5 and 6 both recite “a second gripper member.” Examiner believes the second recitation should be “the second gripping member.”
Claim 10, line 1 and line 2-3 both recite “a control system.” Examiner believes the second recitation should be “the control system.”
Claim 13, lines 6 and 7 both recite “a second gripper member.” Examiner believes the second recitation should be “the second gripping member.”
Claim 20 lines 9 and 10 both recite “a second gripper member.” Examiner believes the second recitation should be “the second gripping member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt-Sorensen (US2010/0211006A1).
Regarding claim 1, Schmidt-Sorensen discloses: a medical device (Abstract “mechanical guide wire torqueing device”), comprising: a handle 1 having a distal end region 4, a proximal end region 5 and an inner chamber 15 (Fig. 1); and a guidewire brake ( elements 10, 14, 25, 28 of the internal mechanism of Fig. 2 make up the brake) including an actuation member 11 coupled to a first gripping member (one wall of element 28 of Fig. 3 and para. [0051]) and a second gripping member (opposing wall of element 28 of Fig. 3 and para. [0051]); wherein the first gripping member and a second gripping member are disposed within the inner chamber of the handle (gripping members 28 are disposed within the inner chamber 15 of handle 1 in Figs. 3-4); wherein at least a portion of the actuation member is positioned along an outer surface of the handle (portion 13 of actuation member 11 is positioned along an outer surface of the handle 1 (Fig. 2)); wherein the first gripping member and the second gripping member are configured to shift between an unclamped configuration and a clamped configuration (Fig. 3 is the unclamped configuration, Fig. 4 Is the clamped configuration; Paras. [0011]-[0012] and [0051])
Regarding claim 2, Schmidt-Sorensen discloses the medical device of claim 1, wherein the first gripping member includes a first gripping pad 25 and the second gripping member includes a second gripping pad 26, and wherein in the unclamped configuration (of Fig. 3) at least a portion of the first gripping pad 25 is spaced away from at least a portion of the second gripping pad 26 and in the clamped configuration (of Fig, 4) the first gripping pad 25 contacts the second gripping pad 26.
Regarding claim 3, The medical device of claim 2, wherein in the clamped configuration the first gripping pad and the second gripping pad are configured to clamp a guidewire 2 therebetween (Fig. 3).
Regarding claim 4, The medical device of claim 3, wherein the first gripping pad and the second gripping pad are configured to exert a force on a guidewire such that the guidewire is prevented from shifting longitudinally, rotationally or both longitudinally and rotationally (Para. [0049]).
Regarding claim 6, The medical device of claim 2, wherein actuation of the actuation member 11 shifts the guidewire brake between the unclamped configuration (Fig. 3) and the clamped configuration (Fig. 4) (para. [0012]).
Regarding claim 7, The medical device of claim 6, wherein the actuation member is configured to be manually actuated (para. [0013]).
Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman et. al. (US 5,779,722).
Regarding claim 13,  Shturman discloses: an atherectomy device (Col. 4, lines 37-38 and Fig. 2), comprising: a handle 10 having a distal end region (reproduced below), a proximal end region (reproduced below) and an inner chamber (Fig. 3, reproduced below); a drive shaft 21 coupled to the distal end region of the handle 10, the drive shaft 21 including an atherectomy burr 26 disposed along a distal end of the drive shaft 21; and a guidewire brake (Col. 5 lines 47-65, Col. 6 lines 22-23) including an actuation member 44 coupled to a first gripping member 92 and a second gripping member 92 (Col. 6, line 42 “A pair of opposed clamping blocks 92 is provided); wherein the first gripping member 92 and a second gripping member 92 are disposed within the inner chamber of the handle 10 (Figs. 3-4); wherein at least a portion of the actuation member 44 is positioned along an outer surface of the handle 10; wherein the first gripping member 92 and the second gripping member 92 are configured to shift between an unclamped configuration and a clamped configuration (Col. 3 lines 12-15).
    PNG
    media_image1.png
    536
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    814
    media_image2.png
    Greyscale

Regarding claim 20,  Shturman discloses: a method of treating a tissue lesion (Col. 7 lines 50-59), the method comprising: advancing an atherectomy device over a guidewire to a lesion (Col. 4 lines 52-59, Col. 7 lines 61-62), the atherectomy device (Col. 4 lines 37-38) including: a handle 10  having a distal end region (see Fig. 2 above), a proximal end region (see Fig. 2 above) and an inner chamber (see Fig. 3 above); a drive shaft 21 coupled to the distal end of the handle 10; an atherectomy burr 26 coupled to the distal end of the drive shaft 21; and a guidewire brake (Col. 5 lines 47-65, Col. 6 lines 22-23) including an actuation member 44 coupled to a first gripping member 92 and a second gripping member 92 (Col. 6, line 42), wherein the first gripping member 92 and a second gripping member 92 are disposed within the inner chamber of the handle 10, and wherein at least a portion of the actuation member 44  is positioned along an outer surface of the handle 10; actuating the actuation member such that the first and second gripping members clamp the guidewire therebetween (Col. 6 lines 36-48); and rotating the atherectomy burr (Col. 7 lines 55-56, when the drive shaft is rotated, the burr coupled to the drive shaft must also rotate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Sorensen in view of Shturman.
Regarding claim 5, Schmidt-Sorensen discloses the medical device of claim 2. Schmidt-Sorensen fails to directly disclose: wherein the actuation member is coupled to the first gripping member and the second gripping member via one or more linkages.
In the same field of endeavor, namely guidewire clamping devices, Shturman teaches: wherein the actuation member 44 is coupled to the first gripping member (first section of 92) and the second gripping member (second section of 92) via one or more linkages 46,30,70, 80 (Fig. 3 and also Col. 3 lines 40-46)).
It would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting mechanism of Schmidt-Sorensen to include the linkages of Shturman, since one of ordinary skill in the art would be motivated to include one or more linkages to control the gripping members through the actuation member (see also Col. 3 lines 40-46 of Shturman).
Regarding claim 11, Schmidt-Sorensen discloses the medical device of claim 1. Schmidt-Sorensen fails to directly disclose: comprising a drive shaft coupled to the distal end region of the handle. Shturman further teaches: comprising a drive shaft 21 coupled to the distal end region of the handle 10 (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cause the medical device of Schmidt-Sorensen to have the drive shaft coupled to the distal end region of the handle, as shown in Fig. 1, as taught by Shturman, for the purpose of having a drive shaft attached to the distal end and covering the guide wire both to protect the guide wire and to accommodate an atherectomy burr (Col. 1 lines 55-61). 
Regarding claim 12, Schmidt-Sorensen and Shturman disclose the medical device of claim 11, Shturman further teaches: comprising an atherectomy burr 26 coupled to the distal end of the drive shaft 21 (Fig. 2).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shturman in view of Schmidt-Sorensen.
Regarding claim 14, Shturman discloses the medical device of claim 13. Shturman fails to directly disclose:  wherein the first gripping member includes a first gripping pad and the second gripping member includes a second gripping pad, and wherein in the unclamped configuration at least a portion of the first gripping pad is spaced away from at least a portion of the second gripping pad and in the clamped configuration the first gripping pad contacts the second gripping pad.
Schmidt-Sorensen discloses: wherein the first gripping member 92 includes a first gripping pad 25 and the second gripping member 92 includes a second gripping pad 26, and wherein in the unclamped configuration (Fig. 3) at least a portion of the first gripping pad 25 is spaced away from at least a portion of the second gripping pad 26 and in the clamped configuration (Fig. 4) the first gripping pad 25 contacts the second gripping pad 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping members of Shturman to include the gripping pads of Schmidt-Sorensen. One of ordinary skill in the art would be motivated to improve the grip of the gripping members onto the guidewire by including gripping pads that seal together around the guidewire in the clamped configuration and release and spread apart in the unclamped configuration (para. [0047]).
Regarding claim 15, Shturman and Schmidt-Sorensen discloses the medical device of claim 14. Schmidt-Sorensen further teaches: wherein in the clamped configuration (Fig. 4) the first gripping pad 25 and the second gripping pad 26 are configured to clamp a guidewire 2 therebetween.
Regarding claim 16, Shturman and Schmidt-Sorensen discloses the medical device of claim 15. Schmidt-Sorensen further teaches: wherein the first gripping pad 25 and the second gripping pad 26 are configured to exert a force on a guidewire 2 such that the guidewire 2 is prevented from shifting longitudinally, rotationally or both longitudinally and rotationally (Para. [0049]).
Regarding claim 17, Shturman and Schmidt-Sorensen discloses the medical device of claim 14. Shturman further teaches: wherein the actuation member 44 is coupled to the first gripping member 92 and the second gripping member 92 via one or more linkages 46,30,70,80 (Fig. 3).
Regarding claim 18, Shturman and Schmidt-Sorensen disclose the medical device of claim 14. Schmidt-Sorensen further discloses: wherein actuation of the actuation member 11 shifts the guidewire brake between the unclamped configuration (Fig. 3) and the clamped configuration. (Fig. 4) (para. [0012]).
Regarding claim 19, Shturman and Schmidt-Sorensen disclose the medical device of claim 18. Schmidt-Sorensen further discloses: wherein the actuation member is configured to be manually actuated (para. [0013]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Sorensen in view of Bennett et. al. (US2018/0304049A1)
Regarding claim 8, Schmidt-Sorensen discloses the medical device of claim 1.  Schmidt-Sorensen fails to directly disclose: further comprising a sensor disposed along the guidewire brake.
In the same field of endeavor, namely guidewire clamps, Bennett teaches: further comprising a sensor disposed along the guidewire brake (para. [0009], the two elongated members form the guidewire brake).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cause the medical device of Schmidt-Sorensen to have the sensor of Bennett since one skilled in the art would be motivated to identify when the guidewire is clamped in its appropriate position (see para. [0034] and [0052]). 
Regarding claim 9, Schmidt-Sorensen and Bennett teach the medical device of claim 8. Bennett further teaches: wherein the sensor is configured to sense if the guidewire brake is positioned in the clamped configuration (para. [0009]).
Regarding claim 10, Schmidt-Sorensen and Bennett teach the medical device of claim 9, Bennett further teaches: further comprising a control system disposed along the handle, and wherein the sensor is configured to send a signal to a control system indicating that the guidewire brake is positioned in the clamped configuration (para. [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rachael Geiger/
Examiner
Art Unit 4165
/IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165